Atkinson, J.
1. The evidence was sufficient to authorize the judge to give in charge to the jury the provisions of section 42 of the Penal Code of 1910, defining principals in the first and second degrees; also to charge them on the law of conspiracy to commit the crime of murder; and the charge complained of on the latter subject was not open to the criticism that it was argumentative..
2. Where one of four defendants jointly indicted for murder was on separate trial, it was not error for the court to refuse to require one of the codefendants who had been previously tried and convicted, and who had made a motion for new trial, which was then pending, to answer a question tending to criminate himself.
3. The alleged newly discovered evidence was merely impeaching in character, and not sufficient to require the grant of a new trial.
4. The verdict was supported by the evidence.

Judgment affirmed.


All the Justicse concur.